                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 1 of 10 Page ID #:30



                             1   Kevin M. Bovard, SBN 247521
                                 Email: kbovard@bakerlaw.com
                             2   Jeffrey W. Lesovitz (Pro Hac Vice Application Forthcoming)
                                 Email: jlesovitz@bakerlaw.com
                             3   BAKER & HOSTETLER LLP
                                 2929 Arch Street, 12th Floor
                             4   Philadelphia, PA 19104-2891
                                 Telephone: 215.568.3100
                             5   Facsimile: 215.568.3439
                             6   Attorneys for Defendant
                                 GUEST TEK INTERACTIVE
                             7   ENTERTAINMENT LTD.
                             8
                             9
                            10                     IN THE UNITED STATES DISTRICT COURT
                            11                        CENTRAL DISTRICT OF CALIFORNIA
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12                                     SOUTHERN DIVISION
      L OS A NGELES




                            13
                                 WILLIAM H. SHREVE,                              Case No.: 8:20-mc-00020-JVS-ADS
                            14
                                               Movant,                           Honorable Autumn D. Spaeth
                            15
                                        v.                                      GUEST TEK’S MEMORANDUM IN
                            16                                                  OPPOSITION TO MOTION OF
                                 GUEST TEK INTERACTIVE                          WILLIAM H. SHREVE TO QUASH
                            17   ENTERTAINMENT LTD. ,                           SUBPOENA AND FOR A
                                                                                PROTECTIVE ORDER
                            18                 Respondent.
                                                                                Hearing:
                            19
                                                                                October 14, 2020
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 2 of 10 Page ID #:31



                             1   I.      INTRODUCTION
                             2           Guest Tek Interactive Entertainment Ltd. (“Guest-Tek”) and Nomadix, Inc.
                             3   (“Nomadix”) have been engaged in protracted patent litigation since 2016. There
                             4   are presently two active U.S. litigations. In the first, Nomadix asserts breach of a
                             5   2010 patent license agreement against Guest-Tek in the Central District of
                             6   California. Nomadix, Inc. v. Guest-Tek Interactive Entertainment Ltd., No. 2:16-
                             7   cv-08033-AB-FFMx (C.D. Cal.) (the “California Case”). In the second, Guest-Tek
                             8   accuses Nomadix of direct and indirect infringement of a number of Guest-Tek
                             9   patents in the District of Delaware. Guest Tek Interactive Entertainment Ltd. v.
                            10   Nomadix, Inc., No. 1:18-cv-01394-RGA (D. Del.) (the “Delaware Case”). William
                            11   Shreve’s testimony is critical (in both cases) because, among other things, he
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   uniquely can testify on the intended meaning of disputed provisions in the 2010
      L OS A NGELES




                            13   agreement. That is because he negotiated with Guest-Tek counsel at arms’ length
                            14   to reach that agreement. Tellingly, Nomadix has placed Mr. Shreve on its trial
                            15   witness list in the California Case, and it will call him to testify on the negotiation
                            16   of the 2010 agreement. Yet without any justification, Nomadix seeks to shield Mr.
                            17   Shreve from even a deposition in the Delaware Case. The Court should not give
                            18   merit to this double standard and should deny Mr. Shreve’s motion.
                            19   II.     BACKGROUND
                            20           William Shreve has been Nomadix’s licensing counsel for many years, and
                            21   it is for precisely this reason that his deposition testimony is relevant. In particular,
                            22   Mr. Shreve negotiated and drafted the 2010 License Agreement at issue in both the
                            23   California and Delaware Cases. In both Cases, the parties dispute the interpretation
                            24   of various provisions of the 2010 License Agreement. In the California Case,
                            25   Nomadix has identified Mr. Shreve in its pre-trial witness list, noting that it will call
                            26   Mr. Shreve to testify on the negotiation and terms of the 2010 License Agreement.
                            27   Lesovitz Decl., Ex. A (Nomadix’s Witness List) at 4. Nomadix also represented to
                            28

                                                                                   -1-
                                       GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                         PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 3 of 10 Page ID #:32



                             1   the Court that Mr. Shreve’s testimony is “[u]nique in that he is the only witness on
                             2   these topics.” Id. (emphasis added). Notably, Mr. Shreve does not serve as
                             3   litigation counsel to Nomadix. He has not entered an appearance in either the
                             4   Delaware or California Cases.
                             5         In the Delaware Case, similarly, Nomadix intends to rely on the same 2010
                             6   License Agreement. Ex. B (Nomadix’s Answer) at 9. For example, Nomadix
                             7   intends to rely on a covenant not to sue, which is only effective for so long as
                             8   Nomadix is in “compliance with its obligations under this Agreement.” Id.; Ex. C
                             9   at § 3.3. Since the parties dispute the meaning and applicability of the 2010 License
                            10   Agreement, including the covenant not to sue and other provisions, Mr. Shreve’s
                            11   testimony on the negotiation of this contract is just as important as his testimony on
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   the 2010 License Agreement in the California Case, where he will be a trial witness.
      L OS A NGELES




                            13         Mr. Shreve also has unique knowledge relating to Guest-Tek’s damages,
                            14   which is another, separate reason that Guest Tek seeks his deposition testimony. In
                            15   patent infringement cases, including the Delaware Case, damages are often based
                            16   on a “reasonable royalty” determination. Micro Chem., Inc. v. Lextron, Inc., 317
                            17   F.3d 1387, 1393 (Fed. Cir. 2003). Part of that determination analyzes what would
                            18   have happened in a “hypothetical negotiation” between the parties.                         Id.    As
                            19   Nomadix’s licensing counsel, Mr. Shreve is familiar with Nomadix’s licensing
                            20   policies, and his testimony will therefore be particularly relevant to the so-called
                            21   hypothetical negotiation analysis. See, e.g., id. Biax Corp. v. Nvidia Corp., 271
                            22   F.R.D. 200, 215 (D. Colo. 2010) (ordering discovery of accused infringer’s “patent
                            23   licensing policies” as relevant to reasonable royalty analysis); Novozymes A/S v.
                            24   Genencor Int’l, Inc., 474 F. Supp. 2d 592, 605 (D. Del. 2007) (explaining relevance
                            25   of, for example, “[t]he rates paid by the licensee for the use of other patents . . .”
                            26   and “amount that a licensor (such as the patentee) and a licensee (such as the
                            27
                            28

                                                                                 -2-
                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 4 of 10 Page ID #:33



                             1   infringer) would have agreed upon . . . if both had been reasonably and voluntarily
                             2   trying to reach an agreement”).
                             3         Another important part of the reasonable royalty determination is the analysis
                             4   of “comparable” patent licenses. Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d
                             5   1292, 1317–18 (Fed. Cir. 2011) (“[F]actors 1 and 2—looking at royalties paid or
                             6   received in licenses for . . . comparable licenses—. . . remain valid and important
                             7   factors in the determination of a reasonable royalty rate”). Here, Mr. Shreve
                             8   negotiated various patent licenses that Nomadix entered into with third parties on
                             9   technologies similar and overlapping with the Guest-Tek patents asserted in the
                            10   Delaware Case. During discovery, Nomadix produced approximately ten of those
                            11   licenses, which specifically name Mr. Shreve as Nomadix’s contact for the licenses.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   Those licenses may be comparable licenses used to determine a reasonable royalty
      L OS A NGELES




                            13   in the Delaware Case. Mr. Shreve’s unique knowledge of the drafting, negotiating,
                            14   and circumstances of those licenses is therefore relevant to damages in the Delaware
                            15   Case, which is another reason Guest Tek is entitled to his deposition. AstraZeneca
                            16   AB v. Apotex Corp., 782 F.3d 1324, 1335 (Fed. Cir. 2015) (noting relevance of
                            17   negotiations and circumstances related to comparable licenses, including
                            18   “similarities and differences between those negotiations and the hypothetical
                            19   negotiation in this case”).
                            20         Guest-Tek served a subpoena on Mr. Shreve on September 4, 2020.
                            21   Nomadix’s complaint that the subpoena was “ineffective” is based on an inadvertent
                            22   failure to tender to Mr. Shreve his $40 witness fee. Setting aside the triviality of
                            23   using that oversight to bring a motion to quash, the witness-fee issue has been
                            24   mooted. Guest-Tek has since re-served the subpoena and tendered the appropriate
                            25   $40 witness fee to Mr. Shreve. Lesovitz Decl. ¶¶ 5-7, Ex. D. The Court should
                            26   therefore address the substantive issue at hand: whether Mr. Shreve’s testimony
                            27   should be permitted in one case between the parties, but not the other.
                            28

                                                                                 -3-
                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 5 of 10 Page ID #:34



                             1   III.     ARGUMENT
                             2            A.      Mr. Shreve is a fact witness with unique and necessary testimony,
                             3                    as Nomadix has conceded in the California Case.
                             4            Nomadix’s legal argument rests on a false premise, namely that Mr. Shreve
                             5   is “opposing counsel” in the present litigations. Nomadix cites numerous cases
                             6   noting that depositions of opposing counsel are disfavored. But here, Mr. Shreve
                             7   does not serve as “opposing counsel.” He is not litigation counsel to Nomadix, and
                             8   he has not made an appearance in either the California or Delaware Cases, even
                             9   though they have been ongoing since 2016 and 2018, respectively. Instead, Mr.
                            10   Shreve represents Nomadix in its patent procurement and patent licensing
                            11   strategies. Lesovitz Decl., Ex. A at 4. Attorneys acting in such roles are routinely
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   deposed in contractual and patent disputes, because they are often fact witnesses to
      L OS A NGELES




                            13   contract formation, inventorship, and patent drafting. Nomadix’s own cases make
                            14   clear that where an attorney is a fact witness, discovery is permissible. “[T]he
                            15   federal rules explicitly contemplate that discovery of attorney material is
                            16   permissible in certain circumstances.” Monster Energy Co. v. Vital Pharm., Inc.,
                            17   No. 5:18-cv-01882-JGB-SHKx, 2020 WL 2405295, at *6 (C.D. Cal. Mar. 10, 2020)
                            18   (citing Fed. R. Civ. P. 26(b)(3); Fed. R. Civ. P. 30). “Attorneys with discoverable
                            19   facts, not protected by attorney-client privilege or work product, are not exempt
                            20   from being a source for discovery by virtue of their license to practice law or their
                            21   employment by a party to represent them in litigation.” Id.
                            22            The legal framework Nomadix presents the Court is based on an Eighth
                            23   Circuit decision, Shelton v. American Motors Corporation, 805 F.2d 1323, 1327
                            24   (8th Cir. 1986). The standard in Shelton, though, has never been adopted by the
                            25   Ninth Circuit, and other district courts in California have alternatively applied the
                            26   Second Circuit’s reasoning (by then-Circuit Judge Sotomayor) in In re Friedman,
                            27   350 F.3d 65, 71-72 (2d Cir. 2003). See Sec'y of Labor v. Nuzon Corp., No. 8:16-
                            28

                                                                                    -4-
                                        GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                          PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 6 of 10 Page ID #:35



                             1   CV-00363-CJC-KESx, 2018 WL 3655396, at *2 (C.D. Cal. July 30, 2018)
                             2   (“Consideration of the Friedman factors is more consistent than the Shelton
                             3   approach with the spirit of Rules 1 and 26 of the Federal Rules of Civil Procedure.”
                             4   Friedman held that “the standards set forth in Rule 26 require a flexible approach
                             5   to lawyer depositions whereby the judicial officer supervising discovery takes into
                             6   consideration all of the relevant facts and circumstance.” 350 F.3d at 71-72. This
                             7   includes factors such as “the need to depose the lawyer, the lawyer’s role in
                             8   connection with the matter on which discovery is sought and in relation to the
                             9   pending litigation, the risk of encountering privilege and work-product issues, and
                            10   the extent of discovery already conducted . . . . Under this approach, the fact that
                            11   the proposed deponent is a lawyer does not automatically insulate him or her from
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   a deposition nor automatically require prior resort to alternative discovery devices,
      L OS A NGELES




                            13   but it is a circumstance to be considered.” Id.
                            14         Shelton is particularly inapplicable here because it only placed limits on when
                            15   an opposing counsel may be deposed. As courts in this District have recognized,
                            16   “the Eighth Circuit clarified that the Shelton rule for attorney depositions
                            17   applies only when trial or litigation counsel in a pending action is to be deposed,
                            18   and the deposition could potentially lead to the disclosure of the attorney’s litigation
                            19   strategy in that pending case.” Dowie v. Fleishman-Hillard Inc., No. CV-053122-
                            20   MMM-MANx, 2006 WL 8434394, at *2 (C.D. Cal. Jan. 27, 2006) (citing Pamida,
                            21   Inc. v. E.S. Originals, 281 F.3d 726, 730 (8th Cir. 2002)). The Dowie court further
                            22   noted that “the ‘heightened protection’ afforded by the three-part Shelton test is
                            23   inapplicable ‘to attorneys who represented a client in a completed [matter] and then
                            24   also happened to represent that same client in a pending case where the information
                            25   known only by the attorneys regarding the prior concluded case was crucial.’” Id.
                            26   That is the situation here, and therefore, the “Shelton test is inapplicable.” Id.
                            27
                            28

                                                                                 -5-
                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 7 of 10 Page ID #:36



                             1         Nomadix cites a District of Nebraska case for the premise that Shelton is not
                             2   limited to counsel-of-record. But that case, limited as it is, is inapposite because
                             3   the attorneys being sought for deposition in that case provided legal advice to the
                             4   defendant on matters at issue in the litigation. Additionally, in that case, “[t]he
                             5   persons most knowledgeable on these documents and issues were already made
                             6   available for deposition, … [defendant] ha[d] already provided the plaintiffs with
                             7   relevant, nonprivileged information covering the proposed deposition topics…, and
                             8   the information sought is not crucial to the preparation of [plaintiffs’] case.”
                             9   Newkirk v. ConAgra Foods, Inc., No. 8:10CV22LSCFG3, 2010 WL 2135263, at *6
                            10   (D. Neb. May 27, 2010). Here, in contrast, Nomadix has already taken the position
                            11   in the California Case that Mr. Shreve is “[u]nique in that he is the only witness on
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   these topics,” namely, the negotiation of the settlement and license agreement.”
      L OS A NGELES




                            13   Lesovitz Decl., Ex. A at 4. It would be fundamentally unfair for Nomadix to use
                            14   Mr. Shreve’s testimony in the California Case regarding the License Agreement,
                            15   but preclude Guest-Tek from using his testimony in the Delaware Case on the same
                            16   agreement.
                            17         Where courts sustain protective orders or motions to quash relating to
                            18   attorney testimony, it is frequently where attorney-client privileged information is
                            19   sought or likely to be divulged, especially in the context of ongoing litigation
                            20   strategy. Shelton, 805 F.2d at 1328 (“the record demonstrate[d] that the information
                            21   sought is privileged”); Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726, 730 (8th
                            22   Cir. 2002) (“[T]he Shelton test was intended to protect against the ills of deposing
                            23   opposing counsel in a pending case which could potentially lead to the disclosure
                            24   of the attorney’s litigation strategy.”). That is not a concern here, because Mr.
                            25   Shreve is not litigation counsel, and is instead a fact witness. His testimony relates
                            26   to two primary areas specifically at issue in the Delaware Case: (1) the arms’ length
                            27
                            28

                                                                                 -6-
                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 8 of 10 Page ID #:37



                             1   negotiation of the 2010 License Agreement, and (2) reasonable royalties and
                             2   damages.
                             3         As noted, Nomadix contends that Mr. Shreve is “unique in that he is the only
                             4   witness” on the topic of the 2010 License Agreement. Lesovitz Decl., Ex. A at 4.
                             5   This is because he was the principal negotiator of that Agreement. In the Delaware
                             6   Case, Nomadix intends to rely on a covenant not to sue, for example, which is only
                             7   effective for so long as Nomadix is in “compliance with its obligations under this
                             8   Agreement.” Ex. C at § 3.3. In its Answer, Nomadix pleaded as an affirmative
                             9   defense that Guest-Tek’s “claims are barred by a covenant not to sue” in the 2010
                            10   License Agreement. Ex. B at Fourth Affirmative Defense. Nomadix has even
                            11   sought discovery from Guest Tek in the Delaware Case on the 2010 License
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   Agreement. Ex. G, Request Nos. 89, 90; Ex. H, Interrogatory No. 17. Since the
      L OS A NGELES




                            13   parties dispute the meaning and applicability of the covenant not to sue and other
                            14   provisions of the 2010 License Agreement, Mr. Shreve’s testimony on the
                            15   negotiation of the Agreement is just as important as his testimony in the California
                            16   Case, where he will be a trial witness. Likewise, he is believed to have developed
                            17   Nomadix’s licensing strategy and policies with third parties, and Nomadix’s third-
                            18   party licenses may be comparable licenses relevant to establishing a reasonable
                            19   royalty rate in the Delaware Case.
                            20         Even applying the heightened Shelton rule, Mr. Shreve’s testimony would
                            21   still be appropriate in the Delaware Case, especially given the positions Nomadix
                            22   has already conceded as to his unique knowledge. First, “no other means exist to
                            23   obtain the information” than to depose Mr. Shreve. Shelton, 805 F.2d at 1327.
                            24   Nomadix is offering Mr. Shreve as the sole trial witness in the California Case on
                            25   the negotiation of the 2010 License Agreement, noting that his testimony is
                            26   “[u]nique in that he is the only witness on these topics.” Lesovitz Decl., Ex. A at
                            27   4. If he is the principal witness on this topic in the California Case, it follows that
                            28

                                                                                 -7-
                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 9 of 10 Page ID #:38



                             1   he should be the principal witness on this topic in the Delaware Case. Second, “the
                             2   information sought is relevant and nonprivileged.” Shelton, 805 F.2d at 1327.
                             3   Guest-Tek seeks information relating to arms’ length negotiations between the
                             4   parties, as well as reasonable royalties in the relevant technology space. Guest-Tek
                             5   does not desire or seek privileged information. Third, Mr. Shreve’s testimony is
                             6   crucial to Nomadix’s case. Lesovitz Decl., Ex. B at 9. The parties have a
                             7   fundamental disagreement over the intended meaning of the covenant not to sue,
                             8   which Nomadix relies on as a defense, and other provisions of the 2010 License
                             9   Agreement. Id. Mr. Shreve’s testimony is uniquely relevant because he negotiated
                            10   the License Agreement.1
                            11         B.      Mr. Shreve’s witness fee has been tendered and does not serve as a
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12                 basis for quashing the motion.
      L OS A NGELES




                            13         Nomadix points out that when the subpoena of Mr. Shreve was first served,
                            14   a $40 witness fee was inadvertently not tendered. When Guest-Tek realized this, it
                            15   re-served the deposition subpoena (of which Nomadix’s counsel agreed to accept
                            16   service) and asked how Mr. Shreve would like to receive the witness fee. Lesovitz
                            17   Decl. ¶ 6, Ex. D (amended subpoena), E (emails between counsel for Nomadix and
                            18   Guest Tek regarding amended subpoena). Hearing no response on the same date,
                            19   Guest-Tek delivered the witness fee to Mr. Shreve’s home. Lesovitz Decl. ¶ 7, Ex.
                            20   F (cover letter for attendance fees).
                            21         Because the initial subpoena was re-served, Nomadix’s entire motion is
                            22   technically mooted. Nevertheless, the re-served subpoena seeks identical testimony,
                            23
                                 1
                            24     Mr. Shreve’s motion appears to be another attempt by Nomadix to “hide the
                                 ball.” E.g., Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc., No. 1:18-
                            25   cv-01394-RGA (D. Del.), Dkt. No. 129 (noting as to other discovery issues,
                                 “Nomadix appeared to be playing hide the ball,” and granting Guest Tek relief). It
                            26   also involves specific procedural and substantive issues that are presently before
                                 the District of Delaware in the Delaware Case. Therefore, to the extent the Court
                            27   wishes to transfer the present motion under Fed. R. Civ. P. 45(f) to the District of
                                 Delaware, which may be more familiar with the relevant issues, Guest Tek would
                            28   not be opposed.

                                                                                 -8-
                                     GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                       PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
                          Case 8:20-mc-00020-JVS-ADS Document 6 Filed 09/23/20 Page 10 of 10 Page ID #:39



                              1   and for efficiency, the Court should address the merits of whether the re-served
                              2   subpoena is proper. Courts regularly address the merits on a motion to quash, even
                              3   where there may have been questions about proper service. Oliver v. In-N-Out
                              4   Burgers, No. 12-CV-0767-H (DHB), 2013 WL 12415761, at *3 (S.D. Cal. Feb. 7,
                              5   2013) (“Although the Court concludes that Plaintiff lacks standing to move to quash
                              6   and that the subpoenas served on Ms. Oliver and Mr. Hubbard are void and
                              7   unenforceable, the Court will nevertheless address Plaintiff's additional arguments
                              8   as a matter of judicial efficiency rather than await renewed arguments from Plaintiff
                              9   or the non-party witnesses following issuance of the revised subpoenas.”); San
                             10   Francisco Bay Area Rapid Transit Dist. v. Spencer, No. C04 04632 SI, 2006 WL
                             11   2734284, at *1 (N.D. Cal. Sept. 25, 2006) (“In anticipation of the Spencer Parties'
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   properly executed re-service of the subpoenas, however, the Court addresses here
      L OS A NGELES




                             13   each of the City's additional arguments in support of its motion to quash.”). The
                             14   Court should likewise address the merits of the Shreve subpoena, without regard to
                             15   the now-tendered $40 witness fee.
                             16         C.      CONCLUSION
                             17         For these reasons, Nomadix should not be allowed to shield Mr. Shreve from
                             18   discovery in the Delaware Case while relying on his testimony in the California
                             19   Case. Mr. Shreve is not litigation counsel for Nomadix, and his testimony is
                             20   uniquely relevant to key issues in the Delaware Case. The Court should therefore
                             21   deny Mr. Shreve’s motion to quash and for a protective order.
                             22
                             23                                            BAKER & HOSTETLER LLP
                                    Dated: September 23, 2020
                             24
                             25                                            By:      /s/ Kevin M. Bovard
                                                                                    Kevin M. Bovard
                             26
                             27                                            Attorneys for Respondent
                                                                           GUEST TEK INTERACTIVE
                             28                                            ENTERTAINMENT LTD.

                                                                                  -9-
                                      GUEST TEK’S MEMORANDUM IN OPPOSITION TO MOTION OF WILLIAM H. SHREVE TO QUASH SUBPOENA AND FOR A
                                                                                        PROTECTIVE ORDER; CASE NO.: 8:20-MC-00020-JVS-ADS
